272 U.S. 398 (1926)
MICHIGAN
v.
WISCONSIN.
No. 9, Original.
Supreme Court of United States.
Decree entered November 22, 1926.
IN EQUITY.
Decree announced by MR. JUSTICE SUTHERLAND.
This cause having been heard and submitted upon certain questions, and the Court having considered the same and announced its conclusions in an opinion delivered March 1, 1926 (270 U.S. 295),
Now for the purpose of carrying the said opinion into effect, it is ordered, adjudged and decreed:
1. That the boundary between the States of Michigan and Wisconsin along the following course be and it is hereby fixed and finally established as follows:
From Lake Superior through the middle of the main channel of the Montreal River, to the headwaters thereof, as established in the survey of Captain Cram at the junction of the Pine River and Balsam Creek (also known as Lehman's Creek), thence along the line of the survey of William A. Burt of 1847, to the center of the channel between Middle and South Islands in the Lake of the Desert, thence continuing along the line of said survey to the shore of Lake Brule, thence along the southerly shore of Lake Brule to the center of the main channel of the River Brule, thence down the center of the main channel of the rivers Brule and Menominee, to the center of the harbor entrance of said Menominee River, thence in a direct line to the most usual ship channel of Green Bay, passing to the north of Green Island and westerly *399 of Chambers Island and through the Rock Island Passage into Lake Michigan, by courses and distances as follows: From a point midway between the outer ends of the Menominee River piers, thence east by south, seven and one-half miles to the center of the most usual ship channel of the Green Bay, thence along said ship channel north by east one-eighth east, eight and seven-eighths miles, thence continuing along said ship channel north by east seven-eighths east, twenty-seven miles, thence continuing along said ship channel, east one-fourth north, ten and one-fourth miles, thence east three-fourths north to the boundary between the State of Michigan and the State of Wisconsin in the middle of Lake Michigan. Provided, that the section of the boundary in the Brule and Menominee rivers shall follow the main channel thereof, except that where islands occur in the Brule River or in the Menominee River, down to and inclusive of the Quinnesec Falls, extending to the line between sections 5 and 6, Township 38 north, of Range 20 east, of the Wisconsin Public Survey, extended across said river, the line shall pass through the channel nearest the Wisconsin bank, so as to throw all such islands into Michigan; and where islands occur in the Menominee River below the Quinnesec Falls, the line shall pass through the channel nearest the Michigan bank, so as to throw all such islands into Wisconsin. Provided further, that the land known as "Merryman's Island," being surveyed as part of sections 20 and 29, Township 36 north, of Range 28 west, of the Michigan Public Survey, and the land known as "Sugar Island," being a part of lots 1 and 2, Section 11, lot 6 of Section 2, and lot 1 of Section 3, Township 31 north, of Range 27 west, of the Michigan Public Survey, is determined to be part of the mainland of Michigan.
The costs of this proceeding in this Court shall be divided equally between the parties.